Bonilla v 191 Realty Assoc., L.P. (2015 NY Slip Op 01176)





Bonilla v 191 Realty Assoc., L.P.


2015 NY Slip Op 01176


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Sweeny, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.


14189 112895/11

[*1] Aridia Bonilla, Plaintiff-Respondent,
v191 Realty Associates, L.P., Defendant-Appellant.


Kaufman Borgeest & Ryan LLP, Valhalla (David Bloom of counsel), for appellant.
Trolman, Glaser & Lichtman, P.C., New York (Michael T. Altman of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered May 13, 2013, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant failed to establish entitlement to judgment as a matter of law in this action where plaintiff alleges that defendant negligently allowed a broken window on the premises to remain propped open by a tin can for several months, which permitted rain water to enter and spill onto a landing of an interior staircase, where plaintiff fell. Defendant did not demonstrate that it lacked notice of the hazardous condition, as it offered no specific evidence showing that its cleaning routines were followed on the date of the accident, or when the area where plaintiff fell was last cleaned and inspected (see Guerrero v Duane Reade, Inc., 112 AD3d 496 [1st Dept 2013]). Furthermore, defendant did not refute the evidence that it had knowledge of the broken, propped-up window but failed to remedy the condition for months, thereby allowing a recurring dangerous condition of water on the staircase landing whenever it rained (see Scafe v Schindler El. Corp., 111 AD3d 556 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK